DETAILED ACTION
This is in response to application 16/160,100  filed on June 21, 2022 in which claims 1-20 are presented for examination. 

Status of Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rajpathak (US 2012/0011073) (hereinafter Rajpathak) teaches generating combinations of hierarchical clusters based on vehicle repair actions and classification relationships.
However Rajpathak does not explicitly teach “in response to making the first determination, the at least one processor making a second determination that the particular RO includes particular text having (i) a second text string that matches a particular taxonomy term of the plurality of second taxonomy terms and (ii) a third text string related to the first text string, wherein the particular taxonomy term is indicative of the particular vehicle symptom, and wherein the third text string being related to the first text string comprises the first text string at least partially matching the third text string; and based on the second determination, the at least one processor making a third determination that includes statistically inferring  the specific vehicle component, wherein statistically inferring the specific vehicle component includes McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001determining, from among the multiple computer-readable ROs, a set of ROs that include text indicative of the particular vehicle symptom and that a threshold percentage of the set of ROs include text indicative of the non-specific vehicle component, and in response to making the third determination, moving the particular RO from the existing cluster of ROs to the different cluster of ROs, wherein moving the particular RO is carried out by: (i) revising the first meta-data so that the first meta-data associates the particular RO with the different cluster identifier and no longer associates the particular RO with the existing cluster identifier, or (ii) generating second meta-data that associates the particular RO with the different cluster identifier and revising the first meta-data so that the first meta-data no longer associates the particular RO with the existing cluster identifier”. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159            
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159